Case 1:20-cv-00342-MAC-KFG Document 14 Filed 03/23/21 Page 1 of 2 PageID #: 43




 UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


 DAVID E. PARKER,                                  §
                                                   §
                 Plaintiff,                        §
                                                   §
 versus                                            §   CIVIL ACTION NO. 1:20-CV-342
                                                   §
 UNITED STATES OF AMERICA,                         §
                                                   §
                 Defendant.                        §

    MEMORANDUM ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND
   ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          Plaintiff David E. Parker, a prisoner previously confined at the United States Penitentiary

 in Beaumont, Texas, proceeding pro se and in forma pauperis, filed this civil rights action pursuant

 to Bivens v. Six Unknown Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), against the

 United States of America.

          The court ordered that this matter be referred to the Honorable Keith F. Giblin, United

 States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and

 orders of this court. The magistrate judge has submitted a Report and Recommendation of United

 States Magistrate Judge. The magistrate judge recommends dismissing the action pursuant to 28

 U.S.C. § 1915(e).

          The court has received and considered the Report and Recommendation of United States

 Magistrate Judge, along with the record, pleadings, and all available evidence. Plaintiff filed

 objections to the magistrate judge’s Report and Recommendation.

          The court has conducted a de novo review of the objections in relation to the pleadings and

 the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes
Case 1:20-cv-00342-MAC-KFG Document 14 Filed 03/23/21 Page 2 of 2 PageID #: 44




 the objections are without merit. The United States has not waived sovereign immunity for alleged

 constitutional violations and is immune from suit. Bivens v. Six Unknown Agents of the Federal

 Bureau of Narcotics, 403 U.S. 388, 410 (1971). Therefore, plaintiff has failed to state a claim upon

 which relief may be granted. To the extent that plaintiff’s claims could liberally construed as an

 action arising under the Federal Tort Claim Act, plaintiff is barred from filing suit in federal court

 until he exhausts administrative tort remedies. McNeil v. United States, 508 U.S. 106, 113 (1993).

 Although plaintiff filed inmate grievances concerning his claims, he did not pursue his tort claims

 by filing administrative tort remedies with the appropriate government agency.

                                               ORDER

        Accordingly, plaintiff’s objections (#6) are OVERRULED. The findings of fact and

 conclusions of law of the magistrate judge are correct, and the report of the magistrate judge (#3)

 is ADOPTED. A final judgment will be entered in this case in accordance with the magistrate

 judge’s recommendation.


         SIGNED at Beaumont, Texas, this 23rd day of March, 2021.




                                              ________________________________________
                                                          MARCIA A. CRONE
                                                   UNITED STATES DISTRICT JUDGE




                                                   2
